Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of China Digital Ventures Corporation (the “Company”) on Form 10-Q for theperiod endingMarch 31, 2011as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robert M. Price, Chief Executive Officer and Interim Chief Financial Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endingMarch 31, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endingMarch 31, 2011, fairly presents, in all material respects, the financial condition and results of operations of China Digital Ventures Corporation. Date: May 10, 2011 /s/ Robert M. Price Robert M. Price Chief Executive Officer Interim Chief Financial Officer (Principal Executive and Financial Officer)
